DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 06/15/2021 in response to the Non-Final Office Action mailed 03/15/2021 has been entered.  
	Claims 1-10 and 13-15 are currently pending in U.S. Patent Application No. 16/623,987.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  In view of the foregoing amendments, claim objection(s) to claims 1, 7 and 9 have similarly been determined moot/overcome.  More specifically those ‘additional geometric parameters’ and even that ‘second parameter’ taught/suggested in Schwartz (US 2016/0171336) as previously identified, is/are non-equivalent to that ‘first parameter’ as now required by the claim ‘indicating a geometric relation between a first identification image related to an identified first object and a second identification image related to an identified second object different from the first object’.  Examiner agrees with Applicant’s assertion(s) as found in page 9 of Applicant’s Remarks, identifying the manner in which Rybakov (US 9,171,195) fails to cure this deficiency in Schwartz, as Rybakov at best suggests a first parameter that concerns a same/single object.  Furthermore, neither Schwartz nor Rybakov teach/suggest that second parameter as amended comprising those third and fourth parameters as claimed.  Claim(s) are distinguished over references of record generally as independent claims 1/7/9 now incorporate essential elements 


Allowable Subject Matter and Reasons for Allowance
Claims 1-10 and 13-15 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited, in view of those considerations identified above and concerning limitations drawn from claims 2/8/10 previously identified as Allowable Subject Matter.  Reconsideration and updated search has failed to provide references lending towards an obvious combination teaching/suggesting the claimed invention as a whole.  References of record fail to teach/suggest in particular:
“determine, whether or not a plurality of objects indicated to be included in the captured image in a result of the comparison is a single object, based on
a first parameter indicating a geometric relation between a first identification image related to an identified first object and a second identification image related to an identified second object different from the first object and
a second parameter indicating a geometric relation between the identification image related to each identified object and the captured image, the second parameter including, a third parameter indicating a geometric relation between the first identification image and the captured image, and a fourth parameter indicating a geometric relation between the second identification image and the captured image.”




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669